— Adjudication unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence, imposed to a term of five years’ probation, and otherwise adjudication affirmed and matter remitted to Supreme Court, Erie County, to fix the conditions of probation pursuant to Penal Law § 65.10. Memorandum: On defendant’s plea of guilty to criminal sale of a controlled substance in the third degree (Penal Law § 220.39), the court granted defendant youthful offender status and sentenced him to an indeterminate term of imprisonment of 1 to 3 years. Under the unusually compelling circumstances of this case, we believe that this is an appropriate case for the exercise of our discretion in the interest of justice.
*992Defendant and his sister (People v Luann R., 119 AD2d 992) became involved with drugs when their mother invited the son of a close friend into their home in a misguided attempt to change his drug-related life-style through the good influence of her children. Unfortunately, the influence was in the opposite direction, ultimately resulting in the conviction of both of her children for the sale of controlled substances.
The events underlying the convictions herein took place over a period of several months when defendant was 17 to 18 years old, his sister 21. Neither had been in any trouble before; indeed, both were very industrious and had held jobs while attending school. Defendant became addicted to cocaine and acted as a courier in order to support his own drug needs. After his arrest, defendant entered a drug detoxification program, purged himself of his addiction and obtained a responsible position. Similarly, after her arrest Luann successfully completed Erie Community College. Both defendants cooperated fully with the authorities and there seems little doubt that they have " 'demonstrated an ability to conform to socially acceptable standards of behavior’ ” (People v Haussman, 105 AD2d 623). (Appeal from adjudication of Supreme Court, Erie County, Flynn, J. — youthful offender.) Present— Callahan, J. P., Doerr, Denman, Green and O’Donnell, JJ.